﻿I take pleasure, Sir, in congratulating you on your election to the presidency of the General Assembly at its forty-second session. I wish you every success in discharging this important task. Our goal should be a constructive session where moderation will prevail. I am confident that you will guide the work of the General Assembly with diligence and skill towards that goal. I should also like to take this opportunity to pay a warm tribute to the President of the forty-first session, Mr. Humayun Rasheed Choudhury, Minister of Foreign Affairs of Bangladesh. During the last session important decisions were reached, in particular on the efficiency of the administrative and financial functioning of the United Nations. Mr. Choudhury personally contributed to the achievement of agreement on this vital issue, and the General Assembly was able under his guidance, to function effectively despite the constraints arising from the financial situation of the Organization.
I would equally like to pay a special tribute to our Secretary-General. The United Nations and the Members of the Organization have continued to benefit from his dedicated efforts on a wide range of international issues. I reiterate our confidence in him to promote greater international understanding and harmony.
The tasks of preserving peace, resolving international problems, strengthening international security for all and creating a more equitable economic environment continue to challenge our nations and Governments. Increased confidence-building and international co-operation ate the key to dealing effectively with many of those challenges.
Prom our vantage point between the continents of Europe and Asia we have always appreciated the value of and given firm support to the efforts towards stabilizing and improving East-West relations. Mindful of our geographic location, we have supported in the field of arms control and disarmament those initiative that have a chance of being translated into concrete, balanced and verifiable measures without diminishing the individual or collective security of any count or group of countries. These considerations will continue to shape our approach to disarmament questions. 
We are pleased to note that there are at present new opportunities for genuine progress in East-West relations. Important steps have already been taken on the difficult road towards arms control and disarmament.
We welcome the agreement in principle reached between the United States and the Soviet Union for the elimination of all their medium- and shorter-range nuclear missiles. We have always supported the idea of the complete elimination of medium-range nuclear forces through the global application of the so-called double zero option. The agreement will go down in history as a major step forward, since it will entail meaningful and reciprocal reductions in the nuclear forces of the two major Powers for the first time in the nuclear age. Chancellor Kohl's declaration on the Pershing la missiles is an important and constructive step that facilitates that agreement. It is our hope that this agreement will pave the way for a treaty at the level of strategic weapons. The momentum that currently exists in the arms-control field must not be allowed to ebb away.
We believe that arms-control efforts should be considered as an integrated whole in all its dimensions, be they nuclear, chemical or conventional. An agreement on medium-range nuclear forces in Europe will accentuate the urgent need to address the question of conventional forces in a meaningful way. It is not possible to deal with nuclear weapons In isolation if we are seeking enhanced security. If there is no progress in the near future in the area of conventional arms control, further reductions in nuclear forces may Indeed prove to be very difficult to achieve.
There is a pressing need to establish a conventional balance in Europe at the lowest level possible, from the Atlantic to the Urals. Turkey participates actively in the negotiations to this effect currently under way in Vienna. I wish also to stress, as we have done in previous years, the growing urgency of concluding an international convention on the general and complete prohibition world-wide of chemical weapons and on the destruction of existing stockpiles.
The success of arms-control initiatives depends in the first instance on the establishment of an environment of confidence among the parties concerned. In this connection I would underline the importance of the Helsinki process, which has contributed to bringing about an environment in Europe through which unprecedented progress in nuclear-arms reductions has come within the reach of mankind. All three dimensions of the Helsinki process, which deal, respectively, with security, economic relations and humanitarian issues, are of equal importance for the establishment of mutual confidence and fruitful co-operation in Europe.
During the past year, as the attention of the international community has focused ever more on the continuing war between Iran and Iraq and the situation in the Gulf, that tragic conflict has caused further devastation and suffering, and I poses a growing threat to regional and international peace and security.
We are deeply concerned by this situation. We maintain the hope that resolution 598 (1987) will provide a suitable basis for both countries to bring the war to an end. We hope that the Secretary-General's contacts in the region will contribute in concrete terms of the peace process, since the outbreak of hostilities between our two neighbours we have maintained friendly relations based on mutual confidence with both parties, while remaining strictly neutral. We believe that we can contribute to the peace process. The escalation in the Gulf and the tensions that have arisen in the region have further complicated the situation. In this respect, we have been trying to eliminate the misunderstanding caused by a lack of communication and to maintain a dialogue among the countries concerned. We remain ready to do everything in our power to be of assistance in this respect, while pursuing our friendly relations with all sides. 
In the Middle East, the Arab-Israeli conflict still awaits a just and lasting solution. There Is a definite need to reactivate the search for peace. During the past year the idea of an international conference has gained ground. Turkey supports all initiatives which might lead to a just and lasting peace. Representation of the Palestinians in such a conference is an important issue. The views of the Palestine Liberation Organization (PLO) as the sole legitimate representative of the Palestinian people should also be given due consideration in this regard.
We continue to support full recognition of the right of self-determination of the Palestinian people and the withdrawal of Israel from the Arab territories under Its occupation since 1967, including Jerusalem. The ultimate aim should be a just and lasting settlement which would create the conditions whereby all the nations of the region can live in peace and prosperity within secure and recognized borders. Economic co-operation among the countries of the region and projects serving common interests could increase confidence among the peoples of the region. That is our vision and that is why we have been working and consulting on an economic venture that will take the abundant waters of two rivers in Turkey as far south as to Saudi Arabia.
The situation in Lebanon continues to be a source of serious concern and sorrow. The tragic developments of recent years lead us to reaffirm once again our conviction that only national reconciliation will enable the people of Lebanon to address all its problems successfully.
The apartheid policies of the Pretoria Government have continued to be the principal cause of tension and violence in southern Africa. Since last year, unfortunately, the political situation in South Africa has not improved. The policy of the Turkish Government on this problem remains unchanged: so long as the South African Government does not totally abolish its policy of apartheid and embark upon a real process of dialogue and change, the international community should persevere in its efforts. The worsening of the situation in South Africa and the continued human suffering created by apartheid require more than ever a firm reaction on the part of the United Nations.
The Council for Namibia,, of which Turkey was a founding member, has this year marked the twentieth year of its establishment in 1967 as the legal Administering Authority for the Territory until it attains independence. It is a matter of the deepest regret that after so many years the Namibians have not been able to exercise their right to self-determination and that the United Nations plan for the Independence of Namibia, embodied in Security Council resolution 435 (1978), has remained un implemented. We reaffirm our full solidarity with the people of Namibia and our determination to continue to support their legitimate struggle for 

independence under the leadership of the South West Africa People's Organization (SWAPO), The immediate and unconditional implementation of Security Council resolution 435 (1978), which was adopted unanimously, constitutes therefore the only universally acceptable basis for a peaceful solution to the Namibian question.
The threat posed by terrorism to every society and to all facets of international relations has not abated. On the contrary, acts, methods and practices of terrorism which were unequivocally condemned by the General Assembly two years ago have continued to claim innocent lives on an increasing scale. Turkey has for many years stressed the necessity of effective international co-operation against terrorism in all its forms, we shall work with other Members for a forceful new resolution on terrorism which reaffirms resolution 40/61 of 9 December 1985, Those who instigate or support terrorist activities with the intention of jeopardizing the territorial integrity and security of other States assume a grave responsibility and should be unequivocally condemned by the international community. There can be no double standards about terrorism. Attempts to differentiate between various forms of terrorism can only encourage new acts of outrage. Those who support or tolerate terrorism for political advantage will only live to regret their short-sightedness.
In the current year, there is no doubt that the International Conference on Drug Abuse and Illicit Traffic convened at Vienna in June was a timely initiative. We welcome all United Nations efforts directed towards assuring greater control over the drug problem, reducing the illicit drug trade, and at the same time alleviating the damage it causes to individuals and societies. As we stated at the International Conference, the close links between the illicit traffic in drugs and both organized crime and international terrorism constitute a serious and increasing threat to social stability and therefore necessitate concerted efforts by the international community to combat those scourges. 
The Turkish approach to the Cyprus problem is realistic and constructive. In fact that the Turkish Cypriot side has accepted the Secretary-General's draft framework agreement of 29 Match 1986, presented after comprehensive and arduous consultations with the parties concerned, is another indication of this constructive attitude. It is regrettable that the Greek side seeks to prolong the dispute and pursue confrontation rather than accept the Secretary-General's draft framework agreement as the basis of a negotiated settlement. The Greek Cypriot efforts to blame the party that has accepted the Secretary-General's draft for the present stalemate constitute a manifest contradiction. By the same token, the Greek Cypriot efforts in international forums where the Turkish Cypriot people are not represented will certainly not be conducive to a settlement of the dispute. The Greek Cypriot initiative to open a debate on the Cyprus problem during the present session is yet another example of its efforts to divert attention from its intransigence. Past experience has shown that such initiatives render the problem all the more complicated and difficult to solve.
The Members of the United Nations are aware of our deep humanitarian concern over the plight of the Turkish minority in Bulgaria, a minority of one and a half million people whose status and rights are unequivocally recognized by bilateral and international agreements. We regret that the Bulgarian Government continues with its coercive policy of assimilating that community, denying its identity and its most elementary human rights. Bulgaria also denies its members the right of emigration. We are ready to accept all who wish to immigrate to Turkey. Many countries and organizations have appealed to the Bulgarian Government to abandon this policy of oppression and to restore the minority rights of the Turkish Muslin community. In fact, if the Bulgarian Government adopted a positive attitude in this regard, that would bring about progress in our bilateral relations, improve the prospects of Balkan co-operation, and reinforce the Helsinki process with regard to the application of its humanitarian principles.
With regard to Afghanistan, we continue to support the efforts made by the Secretary-General and his representative to help work out a political solution, regret that the latest round of proximity talks held at Geneva has been inconclusive and that it has not yet been possible to surmount the remaining difficulties on the way to a comprehensive settlement. 
We strongly believe that the diplomatic process must be pursued and that Afghanistan must be allowed and assisted to become once again a truly independent country. In this connection we should like to reiterate our deep appreciation of the humanitarian assistance provided by the Government and people of Pakistan in hosting millions of Afghan refugees.
The prevailing tensions in South-East Asia and the plight of the Kampuchean people continue to be a cause of concern. The key to a just and lasting political settlement in Kampuchea continues to be the exercise by the Kampuchean people of their inalienable right to self-determination. We consider the eight-point proposal made by the Coalition Government on 17 March 1986 and supported by the Association of South-East Asian Nations (ASEAN) to be a valid framework for a comprehensive political settlement. We also believe that the recent efforts of the countries of ASEAN and the Secretary-General represent a constructive contributor to the search for a peaceful settlement in Kampuchea through negotiations.
I should like to emphasize once again the importance that we continue to attach to the efforts deployed to bring about a constructive and fruitful dialogue in the Korean peninsula. We welcome the initiative taken by the Republic of Korea to reopen the suspended dialogue between the two countries. We hope that the parties concerned will keep working on such a process and engender the conditions necessary to lead to their representation in the United Nations.
With regard to Central America, we hope that the new regional effort undertaken this summer on the initiative of Costa Rica within the framework of the Contadora process will promote peaceful solutions to the problems that confront the countries of the region. In this regard, we welcomed the peace plan adopted at that meeting of the Heads of State of the five Central American countries, held in Guatemala City in August. We hope that it will generate a new momentum towards resolving the problems of the Central American region through negotiations within a democratic process.
On the international economic scene, the major challenge before us continues to be the reactivation of the development process and the restoration of sustained growth in the world. We all know that events of recent years have not been favourable in this respect. Many countries in the developing world have registered negative growth rates, and the economic growth in the industrialized countries has remained slow as compared to the 1960s and 1970s.
I should like to submit that the international community cannot and should not be complacent about this situation. In fact, the possibilities and potential available in today's world can indeed turn the tide provided that the community of nations implements the necessary measures in a timely manner.
The seventh session of the United Nations Conference on Trade and Development (UNCTAD) constituted a landmark in this respect. At that Conference a common approach was adopted by the international community in order to deal with the problems besetting both the developed and the developing world. Countries individually and as groups respectively made common commitments and accepted obligations which are clearly and exhaustively stated in the Geneva Final Act. The Conference was realistic and pragmatic, both in the assessment of the world economic situation and the in remedies to be applied. The concept of interdependence has acquired a tangible and meaningful substance. A strong consensus has emerged as to the need for higher global growth with a view to improving the international economic environment and rendering it more conducive to the solution of the problems of indebtedness and protectionism and acceleration of the process of structural adjustment. 
I wish to focus on an issue of high importance to the developing world from the viewpoint of both integration and development. Protectionism has made deep inroads into the industrialized economies. UNCTAD VII rightly diagnosed the need to revitalize international trade as a means of creating the additional resources needed to overcome development problems. It is important that growth-oriented policies be accompanied by the removal of protectionist barriers. We hope that the Uruguay round of multilateral trade negotiations will usher in a more open system of international trade. We support the idea of an immediate standstill and wider roll back in the early stages of multilateral negotiations.
Needless to say, the curtailment of access to the markets of the industrialized world will only compound the debt problem. Careful though Turkey is about its debt payments, we would none the less hasten to state that the time has come for more sustained and balanced trade to overcome the development problems of, especially, the middle income countries. We should like to underline the fundamental contradiction in introducing restrictions on imports from the developing world while expecting debt payments to proceed smoothly.
We believe that in addition to universal action there is much to be done at the national level. The Turkish experience is worth recalling in this respect.
Only eight years ago our economy was on the verge of collapse. Vital imports had ceased because of severe foreign currency shortages and production had come to a virtual standstill. As a result of the market-oriented and liberal trade policies that we have pursued, Turkey today maintains the highest rate of economic growth among the countries members of the Organisation for Economic Co—operation and Development (OECD), with exports having quadrupled since the early 1980s and industrial goods comprising 78 per cent of total exports. We are currently experiencing a boom in tourism and other services. In April 1987 Turkey applied to the European Community for full membership, confident that its economy had for the most part reached the level of competitiveness for such an undertaking. There are still big challenges ahead, but we are confident of our future.
Let me now stress the importance of initiatives which the developing world can take collectively. A concrete example is the Committee for Economic and Commercial Co-operation of the Organization of the Islamic Conference, which held its third meeting in Istanbul earlier this month. Within a short period this institution has registered palpable achievements. One such has been the creation of a long-term trade financing scheme. Such possibilities and potentialities abound in South-south co-operation.
However, a sustained and organized impetus is needed in the form of investments and capital inflow, better access to the markets of the industrialized world and facilities for debt repayment in support of growth-oriented structural adjustment policies in developing countries. Increasing responsibility falls on the industrialized world to help overcome development problems by improving the international environment and sensibly raising their growth rate.
In concluding, I wish to express my hope that the forty-second session of the General Assembly will be able to contribute to the search for peace and co-operation in the world.
